DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 23, 2022 has been entered.
 Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ebrahimi et al. (2013/0039349).
Regarding claim 1, Ebrahimi discloses a multiple antenna system (MAS) with multiuser (MU) transmissions (“MU-MAS”) (see fig.1 and is description) comprising: a plurality of antennas or wireless transceiver devices (BTSs) distributed throughout a coverage area without cells and without an overlaying macrocell at the same frequency, all sharing the same cell identifier (cell ID) (see fig.1, elements RRHs paragraphs [0049], [0053] and its description); a plurality of wireless user devices (UEs) communicatively coupled to the BTSs (see fig.1, elements RRHs paragraphs [0049], [0053] and its description; and a spatial processing unit that uses precoding to generate a plurality of waveforms for the BTSs interfering with one another to create a plurality of concurrent non-interfering downlink (DL) or uplink (UL) data links, including control channel links, between the BTSs and the UEs within the same frequency band (see fig.11, paragraphs [0039], [0048-0049], [0155-0156] and its description).
Regarding claim 3, Ebrahimi further discloses the MU-MAS is a mobile network (see abstract, paragraphs [0005], [0047]).
Regarding claim 4, Ebrahimi further discloses the mobile network is compatible with 3GPP protocols (see paragraphs [0029], [0049]).
Regarding claim 5, Ebrahimi further discloses precoding methods are employed to create the concurrent non-interfering DL and UL data links (see paragraph [0048]).
Regarding claim 6, Ebrahimi further discloses a DL or UL reference signal is used to estimate the channel state information (CSI) of each of a plurality of the UEs (see paragraph [0057]).
Regarding claim 7, Ebrahimi further discloses UL/DL reciprocity is exploited to estimate the CSI (see paragraphs [0057-0059]).
Regarding claim 8, Ebrahimi further discloses the UEs have mobility throughout the coverage area without hand-overs (see paragraphs [0049], [0053]).
Regarding claims 2 and 9-14 recite limitations substantially similar to the claims 1 and 3-8. Therefore, these claims were rejected for similar reasons as stated above. 
 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647